 
NOTE MODIFICATION AGREEMENT


THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is entered into this 18th
day of December, 2009 by and between US Dataworks, Inc., a Nevada corporation
(the “Company”) and Charles E. Ramey, an individual residing in the State of
Texas and the Chairman and Chief Executive Officer of the Company (the
“Holder”).  All capitalized terms not specifically defined herein shall have
those meanings set forth in that certain US Dataworks, Inc. Refinancing Secured
Note dated August 13, 2008 executed by the Company and payable to the order of
the Holder in the original principal amount of Seven Hundred Eight Thousand Five
Hundred Dollars ($708,500.00), as amended by (i) that certain Note Modification
Agreement dated February 19, 2009, (ii) that certain Note Modification Agreement
dated May 20, 2009  and (iii) that certain Note Modification Agreement dated
June 26, 2009  (as modified, renewed and extended to date, the “Note”).


W I T N E S S E T H:


WHEREAS, the Company and the Holder wish to revise certain provisions of the
Note;


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Holder hereby agree as follows:


1.           The following modifications to the Note are made and agreed to
effective as of May 20, 2009:


 
A.
Section 7(a) of the Note shall be deleted in its entirety and replaced with the
following:



“All payments due under this Note shall rank senior to all Permitted
Indebtedness of the Company and its Subsidiaries under clause (ii) of the
definition of “Permitted Indebtedness” in Section 20(h); provided, however, that
the Company may make voluntary interest payments on the Indebtedness of the
Company represented by  that certain 8.75% Promissory Note dated September 25,
2007 executed by the Company and payable to the order of the Holder in the
original principal amount of Five Hundred Thousand Dollars ($500,000.00) as
amended by that certain Note Modification Agreement between the Holder and the
Company of even date herewith (as modified, renewed and extended, the “Second
Ramey Note”) in accordance with the terms thereof but the Company cannot make
any principal payments on the Second Ramey Note unless and until all amounts due
and owing under the Notes have been paid in full other than the Second Principal
Payment Amount (as defined in Note held by John L. Nicholson, M.D., as modified,
amended, renewed and extended) .


2.           The Note, as modified by this Agreement, and all of the other loan
documents and other agreements and instruments executed and delivered by the
Company and the Holder in connection with the Note shall remain in full force
and effect.


 
-9-

--------------------------------------------------------------------------------

 
 
4.           The Company and the Holder represent and warrant to each other
that, as of the date hereof: (a) each such party has full power and authority to
execute this Agreement; (b) this Agreement constitutes the legal, valid and
binding obligation of such party, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors' rights generally; and (c) no authorization, approval, consent or
other action by, notice to, or filing with, any governmental authority or other
person is required for the execution, delivery or performance by such party of
this Agreement.


5.           The parties hereto shall from time to time execute and deliver all
such other documents, instruments and assurances with respect to the matters
described herein, and take all such other actions as may be necessary or
required to carry into force and effect the purposes and intent of this
Agreement.


6.           This Agreement, when executed by the parties hereto, shall be
binding upon and inure to the benefit of the parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and assigns.


7.           This Agreement may be executed simultaneously in a number of
identical counterparts, each of which shall be an original and all of which
together shall constitute but one and the same instrument.


[Signature Page Follows]


 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto on the date first set forth above.
 

        THE COMPANY:           US DATAWORKS, INC.                
 
By:
/s/ Hayden Watson             Name: Hayden Watson             Title: Director  

 

        THE HOLDER:                  
 
/s/ Charles E. Ramey     Charles E. Ramey          

 
WRITTEN CONSENT OF THE REQUIRED HOLDERS:


In accordance with Section 8 of the Note, the undersigned Required Holders
hereby execute this written consent to the Agreement, thereby indicating their
consent to the changes and amendments to the Note contained in this Agreement.
 

     
 
/s/ Charles E. Ramey     Charles E. Ramey                 /s/ John L. Nicholson,
M.D.     John L. Nicholson, M.D.  

 
 
-11-

--------------------------------------------------------------------------------

 
 